DETAILED ACTION
Claims 1-5 are currently presented for examination, claims 6-20 are currently withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2020 because the response lacked a statement indicating the restriction was traversed and no reasons for traverse were provided. (MPEP 818.01)

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9/7/2015. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2015/089075 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rezayat USPPN 2015/0142152 (cited in IDS of 2/19/2019).
Regarding claim 1, Rezayat anticipates A geometric modelling method performed by a data processing system on a geometric model comprising a kernel and associated applications, the method comprising: (Abstract, [0015], [0033], [0047], [0049], [0051], A kernel takes in a model of a 3D design and the user is able to modify and store it before it is printed)

Examiner’s Note: As the reference is taking in a 3D model and modifying it before printing, it is modeling the output of the 3D printer before it is printed.

receiving data for an object to be processed by the kernel; (Abstract, [0033], A product file is received by the 3D printer that includes a CAD kernel)
generating a standalone object for a user interface application of the geometric model and storing the standalone object. (Abstract, [0033], [0047], [0049]-[0051], A solid model is created by the user to meet design requirements and displayed by the user interface, the model is then stored)

Regarding claim 2, Rezayat anticipates the limitations of claim 1. Rezayat also anticipates detecting changes to the object to be processed by the kernel; (Abstract, [0033], [0047], [0049]-[0051], The 3D printer determines the properties and requirements of the material for the print process, and then updates the CAD solid model and stores the modifications)
propagating those changes to the stored standalone object to update the standalone object; and (Abstract, [0033], [0047], [0049]-[0051], The updated model is stored in the product file)
storing the updated standalone object. (Abstract, [0033], [0047], [0049]-[0051], the updated model is stored in the product file)

Regarding claim 4, Rezayat anticipates the limitations of claim 1. Rezayat also anticipates receiving an input in a function of the data processing system via the user interface; and, (Abstract, [0028], [0033], [0047], [0049]-[0051], A 3D model is received by the system and displayed on the user interface)
receiving instructions choosing an output format for the function; ([0028]-[0031], [0033], The input file is processed and outputted in a format that can be 3D printed)
wherein the output format comprises one of a facetted output or a classic geometry boundary representation output; ([0028]-[0031], [0033], [0047], [0049]-[0051], a geometric representation output is created and outputted for use in the 3D printer)
processing the input in the function; ([0028]-[0031], [0033], [0047], [0049]-[0051], structural analysis is conducted on the input, and the design is updated to meet the design requirements)
applying the chosen output format to the processed input; and, outputting the processed input in the chosen output format. ([0028]-[0031], [0033], [0047], [0049]-[0051], The input data file is processed and outputted in the chosen file format to be 3D printed)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rezayat in view of Owen et al. “FACET-BASED SURFACES FOR 3D MESH GENERATION” (hereinafter “Owen”)(cited in IDS of 7/24/2020).
Regarding claim 3, Rezayat anticipates the limitations of claim 1. Rezayat does not explicitly teach wherein the object to be processed by the kernel comprises one of a mesh or a polyline.
Owen teaches wherein the object to be processed by the kernel comprises one of a mesh or a polyline. (Abstract, Introduction Page 1 Right Column to end of Third full paragraph of Page 2 Left column, The facetted model processed by the kernel is represented by a mesh)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Rezayat with Owen as the references deal with processing a CAD model with a kernel, in order to implement a system capable of taking in a legacy file and converting it to a facetted mesh. Owen would modify Rezayat by using the kernel to create a facetted mesh from an input file. The benefit of doing so is the facetted representation may conveniently replace an alternative geometry with little to no change to the mesh generation algorithm while enhancing its existing capability. (Owen Page 2 Left Column First full paragraph)

Regarding claim 5, Rezayat anticipates the limitations of claim 1. Rezayat does not explicitly teach importing legacy mesh file data into the data processing system; creating a facetted mesh file from the imported data, and storing the facetted mesh file for further processing.
teach importing legacy mesh file data into the data processing system; creating a facetted mesh file from the imported data, and storing the facetted mesh file for further processing. Abstract, Introduction Page 1 Right Column to end of Third full paragraph of Page 2 Left column, Page4 Section 4 First Paragraph, The mesh generation algorithm creates a facetted mesh from a legacy file and then stored with facet entities) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tautges “Geometry, Mesh Components for Scientific Computing”: Teaches loading a model into a kernel and creating an entity using a user interface application that is stored.
Beall et al. “ACCESSING CAD GEOMETRY FOR MESH GENERATION”: Teaches geometric modeling using a kernel and creating a facetted object.
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128